     THOMAS E. FRANKOVICH (State Bar #074414)
 1   THOMAS E. FRANKOVICH,
 2   A PROFESSIONAL LAW CORPORATION
     1165 Hoff way, #205
 3   Orland, CA 95963
     Telephone: 415-389-8600
 4   Direct Cell: (530) 824-1000
     Email: tfrankovich@disabilitieslaw.com
 5

 6   Attorney for Plaintiff
     BRENDA PICKERN
 7

 8                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10     BRENDA PICKERN,                                            CASE NO. 2:18-cv-02318-MCE-DMC
11
                Plaintiff,
12     v.                                                         STIPULATION AND ORDER TO ELECT
                                                                  REFERRAL OF ACTION TO
13     LA CORONA, et al.,                                         VOLUNTARY DISPUTE RESOLUTION
                                                                  PROGRAM (VDRP) PURSUANT TO
14              Defendant.                                        LOCAL RULE 271
15

16
             Pursuant to Local Rule 271, the parties hereby agree to submit the above-entitled action
17
     to the Voluntary Dispute Resolution Program.
18
     Dated: January 28, 2020                                              By /s/ Thomas E. Frankovich
19
                                                                   Thomas E. Frankovich
20                                                                 Attorney for Plaintiff

21   Dated: January 28, 2020                                              By: /s/ Mark Emmett
                                                                   Mark Emmett
22                                                                 Attorney for Defendant
23
             IT IS SO ORDERED.
24

25   DATED: January 31, 2020

26                                                    _______________________________________
                                                      MORRISON C. ENGLAND, JR.
27                                                    UNITED STATES DISTRICT JUDGE
28
     __________________________________________________________________________________________________________________
     Stipulation                                                                       CASE NO. 2:18-CV-2318-MCE-DMC

                                                              1
